Citation Nr: 1040869	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-06 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease.

2.  Entitlement to service connection for congestive heart 
failure.

3.  Entitlement to service connection for heart fibrillation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in January 2007, a statement of the 
case was issued in January 2007, and a substantive appeal was 
received in February 2007.   

The Veteran presented testimony at a Board hearing in August 
2010.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran initially advanced contentions that his disabilities 
are secondary to his service connected diabetes mellitus and/or 
to herbicide exposure in Vietnam.  The RO obtained a June 2006 VA 
medical opinion in which the examiner opined that the Veteran's 
disabilities were less likely than not secondary to diabetes 
mellitus.  However, the examiner did not offer an opinion as to a 
possible causal relationship to exposure to herbicides.  As such, 
further examination as to all three disabilities is necessary to 
fully assist the Veteran.

Moreover, at the August 2010 Board hearing, the Veteran's 
representative presented a new contention that the disabilities 
fall within the new presumptive provisions of 38 C.F.R.§ 3.309 
regarding ischemic heart disease.  The Board notes that during 
the pendency of this appeal, 38 C.F.R. § 3.309(e) was amended in 
that ischemic heart disease has been added to list of diseases 
associated with exposure to herbicide agents.  As such, ischemic 
heart disease will be presumptively service connected for 
Veterans who have been exposed to Agent Orange.  Note 3 of 38 
C.F.R. § 3.309(e) states that "For the purposes of this section, 
the term ischemic heart disease does not include hypertension or 
peripheral manifestations of arteriosclerosis such as peripheral 
vascular disease or stroke, or any other condition that does not 
qualify within the generally accepted medical definition of 
ischemic heart disease."  [Emphasis added].  Although it seems 
clear that peripheral vascular disease cannot be presumptively 
service connected under the amended regulation, another VA 
examination is warranted to determine the precise nature of the 
Veteran's heart disorders and to determine whether any of them 
are "within the generally accepted medical definition of 
ischemic heart disease."  

Finally, the Board reminds the Veteran that at his August 2010 
Board hearing, he noted that there were medical records from 
Sierra Medical and from Mesa Hills that were not in the claims 
file.  The Veteran stated that he would send them (as opposed to 
having the VA obtain them).  The record was held open for 60 days 
but the Veteran failed to submit additional evidence.  The Board 
finds that the RO should allow the Veteran to either submit 
additional evidence or to submit an Authorization and Consent 
Form so that the VA can obtain them.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request copies of all medical records 
identified by the Veteran (Sierra Medical 
and Mesa Hills) at the August 2010 Board 
hearing.   

2.  The Veteran should be afforded 
appropriate VA examination(s) with regard 
to the claimed peripheral vascular disease, 
congestive heart failure, and hear 
fibrillation.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner(s) in connection 
with the examination(s).  Any medically 
indicated special tests should be 
accomplished. 

The examiner should respond to the 
following:

     a)  Does the Veteran suffer from 
ischemic heart disease? (in responding, the 
examiner should clearly indicate whether or 
not congestive heart failure and/or heart 
fibrillation fall within the generally 
accepted medical definition of ischemic 
heart disease).  

     b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran's peripheral vascular disease, 
congestive heart failure, and/or heart 
fibrillation are causally related to the 
Veteran's presumed exposure to herbicides 
in Vietnam.  (in responding, the examiner 
should set forth a rationale with 
appropriate citation to medical literature 
as well as reasons for agreeing, or 
disagreeing, with the opinion of Roger J. 
Belbel, M.D. in his December 20, 2006, 
letter which is of record in the claims 
file.)

     c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran's peripheral vascular disease, 
congestive heart failure, and/or heart 
fibrillation are proximately due to or 
caused by his service-connected diabetes 
mellitus Type II?  

     d)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran's peripheral vascular disease, 
congestive heart failure, and/or heart 
fibrillation have been aggravated by his 
service-connected diabetes mellitus Type 
II?  

The examiner is also requested to provide a 
rationale for all opinions expressed.          
 
3.  After completing any additional 
development deemed necessary, the RO should 
review the expanded record and determine if 
the benefits sought can be granted.  The 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


